TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00685-CR


Nakota Bible, Appellant


v.



The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 97-854-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING






Nakota Bible seeks to appeal his conviction for attempted aggravated sexual assault
for the purpose of asserting a claim of actual innocence.  Sentence was imposed in this cause on June
1, 1998.  The notice of appeal was filed on October 25, 2002.  Clearly, the notice of appeal was not
timely.  See Tex. R. App. P. 26.2(a).  We lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  Bible may
advance his claim in a post-conviction habeas corpus proceeding.  See Ex parte Franklin, 72 S.W.3d
671 (Tex. Crim. App. 2002); Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).


The appeal is dismissed.


  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 15, 2002
Do Not Publish